        Case 3:20-cv-00023-JAJ-SBJ Document 80 Filed 03/04/20 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                           CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA ex
 rel. SUSAN ROSE,
                Plaintiffs,                             No. 17-CV-121-LRR

 vs.                                                           ORDER

 CARMAZZI, INC., STRATCOMM,
 INC. and ACE REPORTING-US, LLC,
                Defendants.
                                 ____________________

        The matter before the court is on the court’s February 4, 2020 Order (docket no.
71), which directed the parties to brief the issue of personal jurisdiction and venue. On
February 12, 2020, Plaintiff Susan Rose filed the “Relator’s Brief in Support of Personal
Jurisdiction and Venue” (“Rose’s Brief”) (docket no. 73). On the same date, Defendant
StratComm, Inc. (“StratComm”) filed its “Brief on Personal Jurisdiction and Venue”
(“StratComm’s Brief”) (docket no. 75).        Also, on the same date, Defendant ACE
Reporting-US, LLC (“ACE Reporting”) filed its “Brief Regarding Jurisdiction and
Venue” (“ACE Reporting’s Brief”) (docket no. 76). On February 13, 2020, the court
entered an Order (docket no. 77), allowing the parties the option of filing a response to
the briefs filed on February 12, 2020. On February 19, 2020, Rose filed the “Reply
Brief on Venue/Joinder” (“Rose’s Reply”) (docket no. 78). On the same date, ACE
Reporting filed its “Response to Relator’s Brief Regarding Jurisdiction and Venue”
(“ACE Reporting’s Reply”) (docket no. 79).
        In this case, Rose brings claims against each Defendant for violation of the False
Claims Act (“FCA”). 31 U.S.C. § 3732(a), governs jurisdiction and venue in an FCA
case:
       Case 3:20-cv-00023-JAJ-SBJ Document 80 Filed 03/04/20 Page 2 of 8



       Any action under section 3730 may be brought in any judicial district in
       which the defendant or, in the case of multiple defendants, any one
       defendant can be found, resides, transacts business, or in which any act
       proscribed by section 3729 occurred. A summons as required by the
       Federal Rules of Civil Procedure shall be issued by the appropriate district
       court and served at any place within or outside the United States.

Id. In her brief, Rose asserts that jurisdiction and venue are proper under § 3732(a)
because Defendant Carmazzi, Inc. (“Carmazzi”) transacts business in the Northern
District of Iowa, conducted acts under § 3729 in the Northern District of Iowa and has
“minimum” contacts within the Northern District of Iowa. See generally Rose’s Brief at
4-6. In its brief, StratComm agrees that, because Carmazzi “had done business in . . .
Sioux City, which is located in the Northern District of Iowa . . . Rose has likely satisfied
her personal jurisdiction requirements in this case.” StratComm’s Brief at 2.
       However, on December 2, 2019, Carmazzi filed Notice of Chapter 7 bankruptcy
in the United States Bankruptcy Court for the Eastern District of California. See Notice
of Bankruptcy Filing (docket no. 61), Exhibit A (docket no. 61-1). Pursuant to 11 U.S.C.
§ 362(a), an automatic stay was entered with respect to Debtor Carmazzi. With Carmazzi
stayed in this action, Defendants StratComm and ACE Reporting have no contacts in the
Northern District of Iowa. Thus, StratComm asserts that, while venue was initially
proper in the Northern District of Iowa given Rose’s allegations against Carmazzi; now,
since Carmazzi’s bankruptcy filing, StratComm contends that venue should be transferred
to the Southern District of Iowa. See generally StratComm’s Brief at 3-4.
       In its brief, ACE Reporting argues, among other things, that it “is not a proper
party to this action, as joinder was improper under Fed[eral] R[ule of] Civ[il] P[rocedure]
20(a)(2)[.]” ACE Reporting’s Brief at 4. In her reply, Rose initially contends that “the
court’s order did not request briefing on the joinder of parties” and ACE Reporting “has
not previously raised this issue, either within its motion to dismiss or otherwise, and so
it should be disregarded.” Rose’s Reply at 2. While it is correct that the court did not
address the issue of joinder in its order directing briefing on the issue jurisdiction and

                                              2
       Case 3:20-cv-00023-JAJ-SBJ Document 80 Filed 03/04/20 Page 3 of 8



venue, whether the parties are properly joined directly impacts that court’s consideration
of venue. Therefore, the court will consider ACE Reporting’s argument on joinder.
       Fed. R. Civ. P. 20(a)(2) provides in pertinent part:
       Persons—as well as a vessel, cargo, or other property subject to admiralty
       process in rem—may be joined in one action as defendants if:

       (A) any right to relief is asserted against them jointly, severally, or in the
          alternative with respect to or arising out of the same transaction,
          occurrence, or series of transactions or occurrences; and

       (B) any question of law or fact common to all defendants will arise in the
          action.

Id. The purpose of Rule 20(a) is to “promote trial convenience and expedite the final
determination of disputes, thereby preventing multiple lawsuits.”           Mosley v. General
Motors Corp., 497 F.2d 1330, 1332 (8th Cir. 1974). However, joinder is only permitted
if the two prerequisites found in Rule 20(a) are met. “Permissive joinder is not . . .
applicable in all cases. The rule imposes two specific requisites to the joinder of parties:
(1) a right to relief must be asserted . . . against, each . . . defendant relating to or arising
out of the same transaction or occurrence, or a series of transactions or occurrences; and
(2) some question of law or fact common to all parties must arise in the action.” Mosley,
497 F.2d at 1333. In determining whether a particular factual situation constitutes a
single transaction or occurrence, courts generally use a “case by case approach.” Id.
“Transaction” is a word of “flexible meaning,” and “all ‘logically related’ events
entitling a person to institute a legal action against another generally are regarded as
comprising a transaction or occurrence.” Id.
       ACE Reporting argues that “[j]oinder of defendants in an FCA action is improper
where, as here, the plaintiff fails to allege a ‘conspiracy or concert of action or joint and
several liability between the defendants.’” ACE Reporting’s Brief at 5 (quoting United
States v. St. Joseph’s Reginal Health Center, 240 F.Supp.2d 882, 886 (W.D. Ark.
2002)). The case cited by ACE Reporting that is most similar to the situation presented

                                                3
       Case 3:20-cv-00023-JAJ-SBJ Document 80 Filed 03/04/20 Page 4 of 8



here is United States ex rel. N. Santiam Watershed Council v. Kinross Gold USA, Inc.,
No. C 96-3673 TEH, 1998 WL 118176 (N.D. Cal. Mar. 9, 1998). 1 In N. Santiam
Watershed Council, relators brought claims against eighteen different mining companies,
arguing that the defendant mining companies “fraudulently obtained United States
mineral assets in violation of the FCA.” 1998 WL 118176 at *1. Specifically, relators
argued that “[t]he Mining Act requires that applicants be in compliance with the ‘laws of
the United States’” and “defendants committed fraud when they certified that they were
in compliance with the ‘laws of the United States’ when in fact none of them had fully
complied with the Foreign Agents Registration Act[.]” Id. On the issue of joinder, the
district court determined that:
       The only common thread running through the factual statements in the
       Amended Complaint is relators’ contention that defendants each failed to
       comply with [the Foreign Agents Registration Act], and that therefore each
       fraudulently obtained United States mining patents. Although the same
       questions of law would arise with respect to each of the defendants, relators
       have failed to allege facts to meet the second requirement of Rule 20(a),
       that defendants’ conduct relates to or arises out of the “same transaction or
       occurrence.” Defendants’ are accused of engaging in similar activities,
       however, it is clear that each incident would have to be considered
       separately, and that the determination of facts and the scope of testimony
       with respect to one defendant would have little relevance to issues raised
       by another defendant.

Id. at *2.
       In response to ACE Reporting, Rose asserts that “[a]ny allegation that § 3732 only


       1
          In its brief, ACE Reporting cites to two additional cases, St. Joseph’s Reginal
Health Center, which is distinguishable from this case because the government conceded
that the defendants in that case were improperly joined and moved to sever and transfer
the defendants from the Eastern District of Pennsylvania to the Western District of
Arkansas. See 240 F.Supp.2d at 886-87. ACE Reporting also cites United States ex rel.
Smith v. Yale University, No. 302CV1205PCD, 2006 WL 566440 (D. Conn. Mar. 7,
2006), however, this case was vacated in part on reconsideration in United States ex rel.
Smith v. Yale University, No. 3:02CV1205(PCD), 2006 WL 1168446 (D. Conn. Apr.
28, 2006). The court finds these cases unpersuasive on the issue of joinder.
                                            4
      Case 3:20-cv-00023-JAJ-SBJ Document 80 Filed 03/04/20 Page 5 of 8



applies where the defendants are engaged in a shared fraud scheme is refuted by the plain
language of § 3732(a).” Rose’s Reply at 2 (citing United States ex rel. Sandager v. Dell
Marketing, L.P., 872 F.Supp.2d 801 (D. Minn. 2012)). Rose asserts that “[i]t is in the
interest of judicial economy for a Relator to prosecute an FCA Complaint in a singular
district where the Complaint relies on common facts and fraud practices.” Rose’s Reply
at 3. Rose concludes that, this court should find, as the court in Sandager found, “that
the facts alleged are reasonably related such that joinder” is proper. Id.
       In Sandager, the relator brought claims against nineteen companies that sell
computer equipment. 872 F.Supp.2d at 804. The relator alleged that the defendants
“offered to sell the [g]overnment computer products that were not made in the United
States or in approved designated countries, in violation of federal law.” Id. The relator
contended that “[d]efendants violated the [FCA] by misrepresenting and falsely certifying
that their products comply with the [Trade Agreements Act of 1979].” Id. at 805. On
the issue of joinder and venue, the district court determined that:
       Defendants argue, however, that the FCA’s broad venue language only
       applies where the defendants are engaged in a shared scheme to defraud,
       i.e., they are co-conspirators. This interpretation is contrary to the plain
       language of § 3732(a), which does not require, explicitly or implicitly, that
       the defendants must be engaged in a conspiracy to defraud.

       Defendants also argue that they are improperly joined under Rule 20
       because Sandager does not allege a “series of transactions or occurrences”
       common to each [d]efendant[.] . . . Under Rule 20(a)(2), persons may be
       joined as defendants in a single action if “(A) any right to relief is asserted
       against them jointly, severally, or in the alternative with respect to or
       arising out of the same transaction, occurrence, or series of transactions or
       ccurrences; and (B) any question of law or fact common to all defendants
       will arise in the action.” As Sandager notes, Rule 20 has been construed
       “very broad[ly]” to “permit all reasonably related claims for relief by or
       against different parties to be tried in a single proceeding.” Mosley[, 497
       F.3d at 1333]. “Absolute identity of all events is unnecessary.” Id. Here,
       the claims asserted and the facts alleged are reasonably related.

Sandager, 872 F.Supp.2d at 806-807.

                                             5
       Case 3:20-cv-00023-JAJ-SBJ Document 80 Filed 03/04/20 Page 6 of 8



       Considering both Sandager and N. Santiam Watershed Council, the court finds
Sandager, a much more recent and published case, more persuasive.                Accordingly,
having considered the Amended Complaint (docket no. 49) in this matter, the court finds
that the facts alleged to be reasonably related, and that the joinder of the defendants in
this action is proper.
       The court now turns to the issue of transfer, which is predicated on the fact that,
with Carmazzi stayed in this action due its filing of Chapter 7 bankruptcy, neither
StratComm nor ACE Reporting have any contacts in the Northern District of Iowa.
       28 U.S.C. § 1404(a) provides that, “[f]or the convenience of parties and witnesses,
in the interest of justice, a district court may transfer any civil action to any other district
or division where it might have been brought or to any district or division to which all
parties have consented.”      Id. In determining whether to transfer an action under §
1404(a), courts consider the following factors: (1) the convenience of the parties, (2) the
convenience of the witnesses, and (3) the interests of justice.”          Terra Int’l, Inc. v.
Mississippi Chem. Corp., 119 F.3d 688, 691 (8th Cir. 1997). StratComm asserts that
“the interests of justice and the convenience of the parties now justifies a transfer of
venue . . . since the allegations as to StratComm and . . . ACE Reporting . . . are tied
to districts other than the Northern District of Iowa.” StratComm Brief at 3. In her
reply, Rose states that, “given the stay against Defendant Carmazzi, the Southern District
of Iowa may be convenient for all parties,” and as such, Rose “does not object to the
transfer of venue to the Southern District of Iowa pursuant to . . . StratComm’s request.” 2
Rose’s Reply at 2. Believing that it was improperly joined to this action, ACE Reporting,
in the alternative to dismissal, asserts that the case should be transferred to the District
of Nebraska. See generally ACE Reporting’s Brief at 12-14.
       As the court has already determined that ACE Reporting was not improperly joined

       2
        This action against Defendant Carmazzi, Inc. is stayed due to Carmazzi filing
Chapter 7 bankruptcy. See Notice of Bankruptcy Filing (docket no. 61), Notice of
Automatic Stay (docket no. 62).
                                               6
       Case 3:20-cv-00023-JAJ-SBJ Document 80 Filed 03/04/20 Page 7 of 8



in this action, the court finds that transfer to the Southern District of Iowa is proper.
First, the Plaintiff, Rose, consents to the transfer of this matter to the Southern District
of Iowa. Defendant StratComm has strong admitted contacts in the Southern District of
Iowa, as it admits Rose’s allegations of business dealings in Davenport, Iowa and Des
Moines, Iowa, both located in the Southern District of Iowa. As such, venue is proper
for both StratComm and ACE Reporting in the Southern District of Iowa under 31 U.S.C.
§ 3732(a). The Southern District of Iowa is convenient to the parties, as it is centrally
located between Minnesota (where Rose resides) and Nebraska (where ACE Reporting
resides). ACE Reporting was fully prepared to litigate this case in the Northern District
of Iowa until the court raised the issue of jurisdiction and venue, therefore, the Southern
District of Iowa is not inconvenient to ACE Reporting. As the parties are properly joined,
and in the interests of judicial economy, transfer to the Southern District of Iowa is also
in the interests of justice.     Accordingly, having fully considered the factors for
determining transfer under § 1404(a), given the automatic stay of Carmazzi due to
Carmazzi’s filing Chapter 7 bankruptcy, and given StratComm’s and ACE Reporting’s
lack of contacts in the Northern District of Iowa with Carmazzi stayed, the court finds
that this case, as to Defendants StratComm and ACE Reporting should be transferred to
the Southern District of Iowa.
                                         ORDER
       In light of the foregoing, IT IS ORDERED:
       As it pertains to Defendants StratComm, Inc. and ACE Reporting-US, LLC, the
Clerk of Court is DIRECTED to transfer this case to the United States District Court for
the Southern District of Iowa.
       As it pertains to Defendant Carmazzi, Inc., the Clerk of Court is DIRECTED to
close this case administratively, subject to being reopened upon the conclusion of the
bankruptcy proceedings. The parties are DIRECTED to notify the court if, and when,
the case needs to be reopened.
       IT IS SO ORDERED.
                                             7
Case 3:20-cv-00023-JAJ-SBJ Document 80 Filed 03/04/20 Page 8 of 8



DATED this 4th day of March, 2020.




                                8
